        Case 3:20-cv-00626-JWD-SDJ         Document 21      05/10/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

COREY MARQUEE ADAMS (#357624)
                                                               CIVIL ACTION
VERSUS
                                                               NO. 20-626-JWD-SDJ
LARRY SIMON, ET AL.
                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 17) dated April 6, 2021, to which no objection

was filed,

       IT IS ORDERED Plaintiff’s Motion for Entry of Default Judgment (Doc. 13) is

DENIED.

       Signed in Baton Rouge, Louisiana, on May 10, 2021.

                                                 S
                                     JUDGE JOHN W. deGRAVELLES
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
